                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE



GABRIEL XAVIER COLLINS

v.                                                           Case No.: 3:20−cv−00082−CLC−HBG

SEVIER COUNTY SHERIFF'S DEPARTMENT



                               NOTICE OF SCHEDULING CONFERENCE

In accordance with Fed. R. Civ. P. 16(b), a scheduling conference before United States District Judge Curtis
L. Collier will be held at 04:15 PM on Thursday, January 14,2021, by telephone conference. Any request to
reschedule the conference should be directed to collier_chambers@tned.uscourts.gov.

Attention is invited to Fed. R. Civ. P. 26(f) requiring a discovery planning meeting and Fed. R. Civ. P.
26(a)(1) requiring certain initial disclosures. The parties are encouraged to comply with these rules prior to
attending this scheduling conference. If the parties are unable to so comply, the Court will order compliance
at a time and place to be set forth in a scheduling order.

The purposes of this conference will be to discuss the possibility of settlement and to set a schedule for the
expeditious management of the case. Counsel are encouraged to obtain a sample copy of the form scheduling
order and review the judicial preferences from the district court's web page at www.tned.uscourts.gov before
attending the conference. Counsel who will be actively involved in the case and who have authority to bind
their party are expected to attend the scheduling conference. Counsel may not participate by telephone.

Prior to attending this conference, counsel are expected to discuss with their clients whether the parties will
consent to have an United States Magistrate Judge conduct all further proceedings including trial and entry of
a final judgment.




                                                        CURTIS L. COLLIER, U.S. DISTRICT JUDGE
                                                        By: s/ Carrie B Stefaniak
